Kupferman and Alexander, JJ.,
dissent in a memorandum by Alexander, J., as follows: Even if the conclusion that a justiciable controversy is presented by the petition herein is correct, a matter not entirely free from doubt (see New York Public Interest Research Group v Carey, 42 NY2d 527), Executive Order No. 53 is no more, in my view, than an exercise of the Mayor’s clear authority as Chief Executive Officer to issue directives and adopt rules and regulations in regard to the execution of capital projects. (New York City Charter, § 228, subd e.) The order is neither directed toward establishing “racial quotas” nor is it the type of legislative fiat struck down by the Court of Appeals in Broidrick v Lindsay (39 NY2d 641) or Fullilove v Beame (48 NY2d 376). As pointed out by the city in its brief, the programs nullified by Broidrick and Fullilove sought to address “affirmative action” and as stressed by the Court of Appeals the mayoral orders were reasonably subject to the construction that they sought to preferentially benefit minority group members in violation of the stated public policy that all races should be treated equally. In distinction, here, the direction of the executive order is not toward the establishment of “racial quotas” but, rather toward improving the economic viability of depressed and deprived areas of the city by providing that the attempt be made to ensure that small enterprises conducting business in those areas, or employing economically disadvantaged persons, receive a greater share of all construction contracts awarded by the city. Thus the challenged programs seek to enlarge the pool of persons eligible for employment, based on discrimination — free merit *776selection, by including economically disadvantaged enterprises and individuals. Moreover, the fact that neither the executive order nor the regulations promulgated thereunder is “mandatory” but rather provides that the agency heads attempt to assign 10% of the contract work to locally based enterprises, demonstrates that under the precatory language, there need be no lowering of standards or a violation of the competitive bidding requirements under the program, for the contract award would still be required to be made to the lowest “qualified bidder”. It should not be assumed that merely because an effort is directed toward the economically deprived, that perforce there will be involved a “lowering of standards” or that “unqualified” persons will be the beneficiaries of that effort. For these reasons I would declare in favor of the respondents, that Executive Order No. 53 and the rules and regulations thereunder are constitutional.